DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 19, 2021 has been entered.
Claims 1-6 are pending.
Claims 1-6 have been amended.
Claims 1-6 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020 was filed before the mailing of a first Office Action on the merits, and has now been considered, pursuant to Applicant’s filling of English translations of the two foreign references		
	
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), and Examiner thanks Applicant for providing and English translation of the certified copy of parent Application No. JP 2018-225932, filed on April 29, 2016.  

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
The line numbers have been removed from the left column, as requested, but the claim format has been erroneously changed to incorrect margins.  Pursuant to 37 CFR 1.75(i), the claims should be indented as follows:
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

However, the claims as currently recited have the first word of each element or step on the left margin, using a “hanging indentation,” with the continuation lines following the first word of the limitation indented. This is the opposite type of indentation from what is required by 37 CFR 1.75(i), which asserts that a “line indentation,” not a “hanging indentation” is required.  To be compliant with this regulation using standard indentation practices in which the first word of each element or step must be indented, with the subsequent lines on the left margin, not the first word on the left margin with subsequent lines indented.  For further information regarding hanging indentations, please refer to: https://libguides.ccsu.edu/c.php?g=736245&p=6687403.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 3,
The claim recites several limitations that do not appear to be disclosed in the specification:
 “the information terminal has a display screen on a main face, the to-be-charged terminal, and a first indicator light on an edge face.”  Neither of the two highlighted terms are disclosed in the specification.
“each of the housing spaces has the charging terminal and the illumination sensor on an inner edge face that faces the edge face of the information terminal.” Because the term “edge face” is not disclosed, the entire limitation is not disclosed.
“the controller: starts to flash, by a third flashing pattern corresponding to the first flashing pattern, the second indicator light corresponding to, among the housing spaces, a housing space that houses the information terminal having the first indicator light flashing by the first flashing pattern, at a timing when the first meeting is conducted, and stops to flash, by the third flashing pattern, the second indicator light corresponding the housing space, at a timing when the first meeting is ended.” Although the specification discusses the start of charging (see page 11, line 2), there is no connection disclosed between the charging and the other aspects of the limitation, such as the “third flashing pattern corresponding to the first flashing pattern” or the “the second indicator light corresponding to, among the housing spaces, a housing space that houses the information terminal having the first indicator light flashing by the first flashing pattern.” In addition, the stopping of flashing is disclosed (see page 22, lines 1-11), but there is no connection disclosed with the “third flashing pattern.”
Regarding Claims 4-5,
Because the claim depend from rejected base Claim 3, they are also rejected.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b)
Regarding Claim 3,
The claim recites the following unclear limitations, which as indicated above also fail to be disclosed in the specification: 
“each of the housing spaces has the charging terminal and the illumination sensor on an inner edge face that faces the edge face of the information terminal.”  It is difficult for a person of ordinary skill in the art to understand this configuration, especially because the specification does not disclose it. 
“a third flashing pattern corresponding to the first flashing pattern.”  The term “correspond” is defined as “have a close similarity; match or agree almost exactly.”  It is unclear whether the Applicant means that the flashing patterns are the same or just similar, and if they are similar, how would that similarity be determined. See www.bing.com/search?q=correspond+definition&cvid=60c11716797d49e387133d3c3eb3809a&aqs=edge.0.0j69i57j0l5.7094j0j1&PC=U531.
“stops to flash, by the third flashing pattern, the second indicator light corresponding the housing space, at a timing when the first meeting is ended.”  The highlighted phrase is very unclear.  Does Applicant mean that when the third flashing pattern is seen, the flashing stops, and that the light is inside the housing space? The entire limitation is poorly worded and not clear to a person having ordinary skill in the art. 
Regarding Claims 4-5,
Because the claim depend from rejected base Claim 3, they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Terazono et al. (JP 2012174012A, hereafter referred to as Terazono) in view of Yoshikawa et al. (JP WO2014181423A1, hereafter referred to as Yoshikawa).
Examiner Note:  An English translation without paragraph numbers is provided for the Yoshikawa disclosure.  Therefore, this office action will reference page numbers in the translation document, which includes highlighting to assist the reader.
Regarding Claim 1, 
Terazono teaches:
“An information processing device comprising: a selector that selects a plurality of first information terminals to be used for first meeting material data from among a plurality of information terminals each having a display screen …” (paragraphs [0014], [0015]).  [An information distribution apparatus and the transmission apparatus group are connected so as to be able to communicate with each other via a communication line such as a wireless local area network (LAN) ([0014]).  The information distribution device receives communication rates between each of the plurality of information display devices and each of the plurality of transmission devices, and based on the received communication rate, the information distribution device completes transmission of conference material data from the transmission device to all of the information display devices  for all combinations of the plurality of information display devices and the plurality of transmission devices; the information distribution device selects a combination of a transmission device that transmits conference material data ([0015]).]  (Note: The information distribution apparatus and the transmission apparatus are equivalent to the “information processing device,” the information display devices to the “plurality of first information terminals, each having a display screen, to be used for first material data,” and the information distribution device that selects transmission device to the “selector that selects a plurality of first information terminals.”)
wherein the first meeting material data is used in a first meeting” (paragraph [0015]).  [The material data is to be used in a conference.]  (Note: A conference is a type of meeting.)
“a communicator that transmits the first material data at a timing corresponding to the first meeting … to each of the selected first information terminals” (paragraphs [0014], [0015], [0008]).  [An information distribution apparatus and the transmission apparatus group are connected so as to be able to communicate with each other via a communication line such as a wireless local area network (LAN) ([0014]).  The information distribution device selects a combination of a transmission device that transmits conference material data ([0015]).  The calculation unit calculates, based on the communication rate received by the reception unit, the time until transmission of data from the transmission device to all display devices, and the selection unit selects based on the time calculated by the calculation unit ([0008]).]  (Note: The information distribution apparatus and the transmission apparatus are equivalent to the “communicator,” since they are connected so as to be able to communicate with each other and it “transmits the first material data to each of the selected first information terminals.”  Since the calculated time is associated with the conference, it is equivalent to “a timing corresponding to the first meeting.”)
Terazono does not teach:
“a plurality of information terminals each having … an indicator light.”
“a communicator that transmits … the first flashing control information to each of the selected first information terminals.” 
a controller that generates first flashing control information to flash the indicator lights of the first information terminals in a first flashing pattern.”
Yoshikawa teaches:
“a plurality of information terminals each having … an indicator light” (page 7, last two paragraphs).  [The production system includes a plurality of production apparatuses with signal indicator lamps, which are signal light control devices collectively also referred to as “collection devices” provided in the production apparatuses.]  (Note: The signal indicator lamps are equivalent to the “indicator light.”)
“a communicator that transmits … the first flashing control information to each of the selected first information terminals” (page 7, first paragraph; page 17, fifth paragraph).  [The signal lamp control device is a control signal output device that outputs a plurality of control signals for controlling the signal indicator lamp, corresponding to the operation status of the corresponding production device; the lamp output may be continuous or flashing.]  (Note: The signal indicator lamps are equivalent to the “communicator that transmits … to each of the selected first information terminals the first flashing control information.”)
“a controller that generates first flashing control information to flash the indicator lights of the first information terminals in a first flashing pattern” (page 15, fifth paragraph; page 18, sixth paragraph).  [The signal indicator lamp includes a control unit, display units, and a communication unit.  In one embodiment, the multi-input standard lighting control information includes a pattern being set in which the flashing of the yellow display unit refers to the output data for signal lamp 3 and the flashing of the blue display unit refers to the output data for signal lamp 4.]  (Note: The lamp control unit is equivalent to the “controller” that “generates first flashing control information in a first flashing pattern.”)
Because both Terazono and Yoshikawa teach systems for transmitting data to user devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Terazono disclosure, the inclusion of indicator lights which may use flashing patterns to indicate output data for different devices, as taught by Yoshikawa; and such inclusion would have increased usability the electronic paper system by providing the user with light signals to enhance understanding of the data origins, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2, 
Terazono in view of Yoshikawa teaches all the limitations of parent Claim 1.
Terazono teaches:
“the selector selects a plurality of second information terminals to be used for second material data from among the information terminals” (paragraph [0014]).  [The information distribution device completes transmission of conference material data from the transmission device to all of the information display devices for all combinations of the plurality of information display devices and the plurality of transmission devices; the information distribution device selects a combination of a transmission device that transmits conference material data.]  (Note: The information distribution device is the equivalent to “plurality of second information terminals” and the selection unit to the “selector selects a plurality of second information terminals to be used for second material data from among the information terminals.”)
“wherein the second meeting material data is used in a second meeting” (paragraph [0015]).  [The material data is to be used in a conference.]  (Note: A conference is a type of meeting.)
“the communicator transmits, data at a timing corresponding to the second meeting, the second material data … to each of the selected second information terminals” (paragraphs [0014], [0015]).  [An information distribution apparatus and the transmission apparatus group are connected so as to be able to communicate with each other via a communication line such as a wireless local area network (LAN) ([0014]).  The information distribution device selects a combination of a transmission device that transmits conference material data ([0015]).  The calculation unit calculates, based on the communication rate received by the reception unit, the time until transmission of data from the transmission device to all display devices, and the selection unit selects based on the time calculated by the calculation unit ([0008]).]  (Note: The information distribution apparatus and the transmission apparatus are equivalent to the “communicator,” since they are connected so as to be able to communicate with each other and it “transmits the second material data to each of the selected second information terminals.”  Since the calculated time is associated with the conference, it is equivalent to “a timing corresponding to the second meeting.”)
Terazono does not teach:
the controller generates second flashing control information to flash the indicator lights of the second information terminals in a second flashing pattern.”
“the communicator transmits … the second flashing control information to each of the selected second information terminals.” 
Yoshikawa teaches:
“the controller generates second flashing control information to flash the indicator lights of the second information terminals in a second flashing pattern” (page 15, fifth paragraph; page 18, sixth paragraph).  [The signal indicator lamp includes a control unit (the controller), display units, and a communication unit.  In one embodiment, the multi-input standard lighting control information includes a pattern being set in which the flashing of the yellow display unit refers to the output data for signal lamp 3  and the flashing of the blue display unit refers to the output data for signal lamp 4 (generates second flashing control information to flash the indicator lights of the second information terminals in a second flashing pattern).]
“the communicator transmits … the second flashing control information to each of the selected second information terminals” (page 7, first paragraph; page 17, fifth paragraph).  [The signal lamp control device is a control signal output device that outputs a plurality of control signals for controlling the signal indicator lamp, corresponding to the operation status of the corresponding production device; the lamp output may be continuous or flashing.]  (Note: The signal indicator lamps are equivalent to the “communicator that transmits … to each of the selected second information terminals the second flashing control information.”)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 6, 
Terazono teaches:
“A non-transitory computer readable medium storing programmed instructions, the instructions, when executed by a computer, causing the computer to: select a plurality of first information terminals to be used for first material data from among a plurality of information terminals each having a display screen …” (paragraphs [0103], [0015]).  [The program is stored in a recording medium such as "portable physical medium,"  "fixed physical medium,"  "communication medium," and the like so as to be readable by a computer or a computer system or server that executes a program ([0103]).   The information distribution device receives communication rates between each of the plurality of information display devices and each of the plurality of transmission devices, and based on the received communication rate, the information a plurality of first information terminals to be used for first material data) for all combinations of the plurality of information display devices (a plurality of information terminals each having a display screen) and the plurality of transmission devices; the information distribution device selects a combination of a transmission device that transmits conference material data.]  (Note: The program stored in a recording medium is equivalent to the “non-transitory computer readable medium storing programmed instructions.” The information display devices are equivalent to the “a plurality of first information terminals each having a display screen to be used for first material data each having a display screen,” and the information distribution device selection teaches “select a plurality of first information terminals to be used for first material data.”)
“transmit, a timing corresponding to the first meeting, first material data … to each of the selected first information terminals” (paragraphs [0014], [0015]).  [An information distribution apparatus and the transmission apparatus group are connected so as to be able to communicate with each other via a communication line such as a wireless local area network (LAN) ([0014]).  The information distribution device selects a combination of a transmission device that transmits conference material data ([0015]).  The calculation unit calculates, based on the communication rate received by the reception unit, the time until transmission of data from the transmission device to all display devices, and the selection unit selects based on the time calculated by the calculation unit ([0008]).]  (Note: The information distribution apparatus and the transmission apparatus are connected so as to be able to communicate with each other transmit the first material data to each of the selected first information terminals.”  Since the calculated time is associated with the conference, it is equivalent to “a timing corresponding to the first meeting.”)
Terazono does not teach:
“a plurality of information terminals each having … an indicator light.”
“transmit … the first flashing control information to each of the selected first information terminals.” 
“generate first flashing control information to flash the indicator lights of the first information terminals in a first flashing pattern.”
Yoshikawa teaches:
“a plurality of information terminals each having … an indicator light” (page 7, last two paragraphs).  [The production system includes a plurality of production apparatuses with signal indicator lamps, which are signal light control devices collectively also referred to as “collection devices” provided in the production apparatuses.]  (Note: The signal indicator lamps are equivalent to the “indicator light.”)
“a communicator that transmits … the first flashing control information to each of the selected first information terminals” (page 7, first paragraph; page 17, fifth paragraph).  [The signal lamp control device is a control signal output device that outputs a plurality of control signals for controlling the signal indicator lamp, corresponding to the operation status of the corresponding production device; the lamp output may be continuous or flashing.]  (Note: The signal indicator lamps are equivalent to the “communicator that transmits … to each of the selected first information terminals the first flashing control information.”)
a controller that generates first flashing control information to flash the indicator lights of the first information terminals in a first flashing pattern” (page 15, fifth paragraph; page 18, sixth paragraph).  [The signal indicator lamp includes a control unit, display units, and a communication unit.  In one embodiment, the multi-input standard lighting control information includes a pattern being set in which the flashing of the yellow display unit refers to the output data for signal lamp 3 and the flashing of the blue display unit refers to the output data for signal lamp 4.]  (Note: The lamp control unit is to the equivalent to the “controller” that “generates first flashing control information in a first flashing pattern.”)
Because both Terazono and Yoshikawa teach systems for transmitting data to user devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Terazono disclosure, the inclusion of indicator lights which may use flashing patterns to indicate output data for different devices, as taught by Yoshikawa; and such inclusion would have increased usability the electronic paper system by providing the user with light signals to enhance understanding of the data origins, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claim 3 recites what would be allowable subject matter, but since the claim is rejected under both 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b), significant changes to the recitations would be required to achieve allowability.   Claims 4-5 are objected to as being dependent upon rejected base Claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454